DETAILED ACTION

 	The amendment filed 8/8/2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 18 is confusing in that it is unclear whether “a first radial interdigitation face”, as recited in line 22 of claim 18, is meant to be different from “a first radial interdigitation face” as previously set forth in lines 19 and 20 of claim 18.  Similarly, is “a second radial interdigitation face”, as recited in line 25 of claim 18, different from “a second radial interdigitation face” in line 20?
 	It is also pointed out that in claim 21, line 4, it appears that the word –of—should be inserted immediately before the word “claim” in order to make grammatical sense.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fracker (US-2,960,230) in view of Testa, Jr. (US-4,477,972).
 	Fracker shows a sifting tool comprising a main body (8) having a floor (10), tapering side walls (12), and a back wall (14).  A cylindrically shaped connection body (32) has two openings extending through its external surface and hollow interior through which threaded bolts (38,40) are received to affix the connection body to an interior face of the floor at an acute angle.  The angle of inclination of the connection body with respect to the floor is not specifically disclosed in the Fracker patent.
	However, Testa, Jr. shows a hand tool comprising an elongate handle (8) that extends at an acute rearward angle relative to the floor of a scoop.  The angle is preferably inclined at 45 degrees (see Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearwardly extend Fracker’s connection body (32) and attached handle rod (44) at a 45 degree angle relative to the floor of the main body, as taught by Testa, Jr., so that a user could comfortably push the front edge of the main body into the material to be sifted.
 	It is pointed out that the two openings in Fracker’s connection body through which threaded bolts (38,40) extend are inherently capable of accepting certain sized setting screws.  In other words, the setting screws are not positively recited in claim 1 and are not considered to be part of the panning tool as broadly as they are recited in claim 1.
	Regarding claim 12, the resulting tool suggested above would capable of sifting certain sized pieces of metal or gems from loose sediment when shaken or wiggled by a user.

5. 	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fracker in view of Testa, Jr. as applied to claims 1 and 10-12 above, and further in view of Yensen (US-2,318,277).
 	The main body (8) of Fracker’s tool does not include curved transitions between the floor and walls as called for in claim 2.
 	Yensen shows a hand tool comprising a one-piece scoop body (1) having a floor that smoothly transitions into back and side walls with rounded corners.
	It would have been obvious to a person having ordinary skill in the art to transition between the floor and walls of the modified Fracker main body with curved corners, similar to the Yensen scoop, in order to create a main body that is easier to clean.
Allowable Subject Matter
6. 	Claims 3-9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7. 	Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
8. 	Claims 19-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that one feature upon which applicant relies (i.e., that the top end of the connection body faces the front edge of the floor) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	In response to applicant's argument that the base reference (Fracker – US Pat. 2,960,230) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Fracker discloses a hand tool having a scoop mounted on the distal end of a rod wherein the scoop is designed to separate comminuted material from larger particles.  In this sense, Fracker can be considered to be in the field of applicant’s endeavor.
 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Drawings
9. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 250.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
8/18/2022